United States Court of Appeals
                     For the First Circuit


No. 10-1102

                       MARITZA VALLE-ARCE,

                      Plaintiff, Appellant,

                               v.

                  PUERTO RICO PORTS AUTHORITY,

                      Defendant, Appellee.




                          ERRATA SHEET

     The opinion of this Court issued on July 8, 2011, is amended
as follows.

     On page 3, line 21, "time to" is deleted and replaced with
"time, to".

     On page 15, line 5, "Freadman, 484 F.3d at 106" is deleted
and replaced with "Freadman v. Metro. Prop. & Cas. Ins. Co., 484
F.3d 91, 106 (1st Cir. 2007)".

     On page 17, line 12, "Tobin, 433 F.3d at 104." is deleted
and replaced with "Tobin v. Liberty Mut. Ins. Co., 433 F.3d 100,
104 (1st Cir. 2005)."